2006 Annual report on the CFSP - Annual report on the implementation of the European Security Strategy and ESDP (debate)
The next item is the joint debate on
the report by Mr Saryusz-Wolski, on behalf of the Committee on Foreign Affairs, on the annual report from the Council to the European Parliament on the main aspects and basic choices of the Common Foreign and Security Policy (CFSP) presented to the European Parliament in application of point G, paragraph 43 of the Interinstitutional Agreement of 17 May 2006 - 2006 and
the report by Mr Kuhne, on behalf of the Committee on Foreign Affairs, on the implementation of the European Security Strategy and ESDP.
rapporteur. - Mr President, I should like to comment and express the views of Parliament on foreign policy during this debate, which is more than just a routine annual debate on foreign policy and the state of play of foreign policy in the Union: the participation of Mr Solana with us is a testimony that it is a special debate. Thank you for coming, Mr Solana.
First, we are at a very important juncture, if not a turning point, in terms of foreign policy because of the Lisbon Treaty innovations. We have to look back in order to evaluate as usual, but we also have to take a forward-looking approach. We have high and growing citizen support for foreign policy, for one which is genuine and robust. Member States' perceptions increasingly change, seeing that speaking with one voice and acting in common is the only way to have an effective Union foreign policy.
Entering this new chapter of EU foreign policy, we are moving towards a qualitative change. The new foreign policy should draw its legitimacy not only from its intergovernmental source, but also from European Parliament scrutiny, hence, as we will see, the growing importance and role of the European Parliament in shaping this policy, as we called for in our report. We need an integrated and holistic approach to foreign policy, with cohesion, convergence and complementarity of all the institutions involved, including the Member States.
The European Union should continue its role as peace-maker and mediator, a soft power helping to stabilise, reconstruct and reform, a supplier of assistance and humanitarian aid, as a normative power, value-projecting and promoting democracy, freedom and human rights, but at the same time we should complement the soft dimension with a harder one by developing the ESDP dimension and our military capabilities to be prepared for power projection also.
We should complement our reactive policy to short- and medium-term challenges with a more long-term strategic approach and definition of European interests in the long term, by addressing the true causes and not only the effects of some changes around us like Darfur, which is both a climate and a conflict situation.
We should continue being active on various geographical priorities, but also face new challenges and horizontal issues like climate security, energy security, space security, cyber-security, migration flows and many others.
While aspiring to be a global power and a global actor, we should change the balance between being a payer, as we are and we want to be, and being a key player in the world arena. The new Treaty offers a huge potential for a coherent and effective foreign policy, but we all know that implementation will be crucial. We need collective will and cooperation, not only in the institutional triangle but also with Member States, and we have to avoid rivalries.
We tried to table a constructive approach in this report. We are concerned by some failures of foreign policy, but we look more to the future. We recognise positive evolution, progress and successes. We recommend challenging the failures but building on achievements, and identifying room for further progress.
The European Parliament's ambition is not only to scrutinise the foreign policy, to make recommendations on which to base solutions and choices for the executive branch, but also to invest in its own foreign policy-making, which I call 'parliamentary diplomacy', as it is run within our competence at parliamentary level.
On priorities, we believe that we need a focused approach and a limited number of priorities. We underline the need for value-driven foreign policy, not because we are excessively idealistic or naive, but because a world around us which shares our own strong universal values will best serve our interests of security and prosperity.
Parliament considers the foreign policy of the Union as a contribution to strengthened European identity and also as value added for EU citizens and as part of the European Commission's trajectory of a Europe of results.
We consider foreign policy as a key EU policy to be equipped with a proper institutional set-up, which the Lisbon Treaty brings about, proper instruments, and adequate financing out of the EU budget. We need a set of instruments at our disposal, and that is something which lies ahead of us.
Mr President, in our report, we wished to avoid repeating statements from previous reports on the European Security Strategy. Perhaps we have not entirely achieved this but I believe we can go further down this track in the future.
For example, one point that was decided on in earlier reports and that we did not address again for precisely that reason, but that should be mentioned here, is the European Parliament's support for the European Security and Defence College. We would like this to become a real institution, not just a virtual one. Measured by European standards, time has passed very quickly since December 2003, when the European Security Strategy was adopted - perhaps not necessarily when measured by objective standards, but it can be said that the European Security Strategy has made significant practical progress during this time. There are some achievements to boast of, but I will not enumerate the different civilian and military missions here.
However, what we can show, structurally, is that, for the last year or so we have had a civilian control and planning instrument on the Council side and that there is now a clear chain of command from the building over there right down to those who have to carry out operations on the ground. From the military perspective, we have strengthened operational capability beyond the use of NATO capabilities in accordance with the Berlin Plus Agreement. We have made the Battle Groups, which are supposed to work on rotation, operable. We have also carried out operations that we can declare successful, such as the missions in the area of the rule of law in Georgia and other similar missions.
However, there are some tasks that still have to be undertaken and where, in my opinion, there are still deficits, and it does not make the Security Strategy any poorer if we list these points. When measured by the population figures for the EU Member States, there is an imbalance in the contributions to the missions, particularly in the civilian area. We therefore propose that the Member States be obliged - whether morally or by other means - to issue action plans detailing what staff capabilities they can make available to the European Union should it become necessary, including statements on the career prospects of people who return to their own country after serving on EU missions. In the long term, we cannot manage the agonising mechanism of providing troops for military actions such as Darfur and Chad, as we have done up to this point. We are therefore suggesting alternative options.
We are also making several suggestions for dealing with the helicopter crisis and increasing the availability of helicopters. In the long term, it makes no sense for us in the European Union to be flying around in 24 different types of helicopter.
In addition, there are new developments that we must consider as we reflect further on the Security Strategy. Terrorist activity has brought about a blurring of the boundaries between internal and external borders. Securing energy supply through diplomatic, economic and technical - and I am deliberately not saying military - means must be tackled. Securing sensitive infrastructures against electronic attacks is something we have become aware of. All these things need to be included in our consideration of aspects of the Security Strategy that may need to be expanded upon.
Mr Solana, the EU High Representative, has a specific mandate from the Council to think about such things. We support him in that. We would hope to see the result of these deliberations towards the end of the year in the form of a White Paper so that there is a common reference point for European discussion, not only for discussion between Mr Solana and the governments, not only between him and us, not only in the national parliaments, but also in the interests of the European public, from Poland to Portugal.
High Representative for the Common Foreign and Security Policy. - Mr President, let me start by thanking Parliament for inviting me to this important debate on the European Union's foreign policy, security and defence in the plenary sitting of the European Parliament.
However, before entering into the substance, let me at once condemn the terrorist attack against the Danish Embassy in Islamabad on Monday and express my condolences to the Danes and Pakistanis and the families of the dead and injured. Let us remember them and in particular those who suffered there. I was in Islamabad not long ago and I would like to report on that trip, if the sitting allows me the time.
I wish to thank the two rapporteurs, Mr Saryusz-Wolski and Mr Kuhne, for their reports. I think that there are many excellent points in these reports on how we can strengthen the European Union's overall impact around the world, in line with our values, in line with our interests. I would like to congratulate them and reassure them, and all of you, that we will take as many of the remarks as possible into consideration because I think they are very constructive, very positive and because of that they will be considered by me.
This is a very important session and I would like to address some of the issues which are in both reports. In the time allowed me I would like to talk about those issues that are more pertinent today on the international affairs agenda, to see how we can contribute to the resolution of the problems of today.
I should like to say a couple of words about the Treaty that has been referred to by the rapporteurs. In both reports there are many references to the Treaty of Lisbon and it is very clear why. Those reports ask for more efficiency. The main point of the Treaty is to make the European Union's work more efficient, more visible, especially in foreign and security policy. I am convinced that the Treaty will solve many of the problems identified in the report in particular by Mr Kuhne.
The first priority for all of us is to get the Treaty ratified. We all still have to work in that direction in the coming days. I would like to underline that the Slovenian Presidency was mandated by the December European Council to take forward the work on preparing for the smooth entry into force of the Lisbon Treaty.
The work, as you know, has been guided by a few basic principles that we share. The starting point of all this discussion is the Treaty itself. It has to be respected in full. The second thing is that the overall aim is that the Treaty enters into force as previously agreed and that means on 1 January 2009 if things can go smoothly.
Many aspects of the Treaty are of fundamental interest to you, to the European Parliament and - as we are talking about foreign and security policy - on that particular issue. Both the Presidency and the Commission and myself have had the opportunity to discuss many of these issues with some of you, and I would like to guarantee that I will continue to do so from my time here today until the moment the Treaty enters into force. It is vital to my mind that the three main institutions work together to ensure the smooth implementation of the Treaty.
Let me say a word about the European External Action Service. As you know, I have a mandate as High Representative in Office from Declaration 15 of the Treaty to carry out preparatory work with the Commission and with the Member States. I am doing that. I am implementing this mandate with the clear objective of having the decision to establish the EAS adopted as soon as possible after the entry into force of the Treaty.
Mr Kuhne mentioned the European Security Strategy. Let me make some comments on how I see the situation today. The mandate that I received, the mandate from the Council last December, asked me to produce another report by December 2008. I will follow up with discussions with you all in order to obtain the best modifications necessary.
The strategy has proved very useful. That has been recognised by the rapporteur and I thank him for that. In the last four years I think it has been an instrument that has done good service. The document was short but at the same time it is a document which is readable and therefore I think it has complied with this purpose.
I think that this strategy reflects our values, it reflects our principles, it reflects how we should come back to foreign and security policy. I think the task mandated by the European Council last December is not about changing the text; it is more about improving the text and complementing it wherever possible.
It is important to reflect on the international situation at the moment it was written - remember it was 2003. Things have taken place in this period of time - probably not fundamental enough to change the content of the strategy - but they complement the issues from this period. Lessons have been learned and debates have taken place in Parliament and in the institutions. Therefore I consider the input from Parliament to be very valuable, also through the report of the rapporteur, Mr Kuhne, which is most welcome.
I will report orally to the European Council in two weeks' time about this issue, how the work is being done. At that moment I will get something back from the Member States on the thinking about this issue and I will listen to you and all the comments you have made today. There will then be further discussion and an informal meeting of Foreign Ministers - the Gymnich - in the month of September and we will continue talking about these issues among ourselves here in Parliament.
I think that the timing is very important. December 2008 will be the fifth anniversary of the ESS. Hopefully by then the Lisbon Treaty will be ratified, therefore improving the coherence of our action. On the key threats that the strategy contemplates, I think those identified in 2003 were the right ones. I think we would agree on that. Weapons of mass destruction, terrorism, organised crime, regional conflicts - basically those have not changed. It is still as relevant today, as I said, and we have to continue fighting actively along these lines.
The strategy was based on an analysis of the major global challenges at that time, but today, as I said, some are more relevant than others five years ago, and we also have new ones. Remember - as has been mentioned already by the rapporteurs - climate change and its effects on international security, energy security - which now has to be contemplated in depth - were not contemplated in the strategy. The same applies to migration - illegal migration in particular - and information security. They were not contemplated, and should be now. We have to take those developments into account.
Let me say a word also about the ESDP, which the rapporteur mentioned. I think we can say without exaggeration that it has been a success. It has been an important and very visible part of the CFSP. Over the last five years - and it is good to recognise that - we have deployed more than 15 missions - in fact 17. We now have 14 of them - civilian and military - in action on three continents: Europe - in the Balkans, Africa, and the Middle East and Asia. That is well recognised in the reports and I appreciate that very much.
However, Mr Kuhne's report highlights some of the challenges and shortfalls we face in the ESDP and I agree with most of the things that have been said.
We are working on it: we are taking into account the lessons learned from the missions; we are adapting our structures, both on the civilian and on the military side; we are trying to make it so that there is more civilian and military cooperation, i.e. to have a comprehensive approach, which I think is also the intention of the report.
Good progress was made at last week's Council meeting with the Foreign Affairs and Defence Ministers. An important decision was taken. The rapporteur Mr Kuhne mentioned the key word 'helicopters', which, as you know, is one of the difficulties that the international community is facing now with regard to crisis management operations. The capabilities we need are not here and the capabilities we have are not ready or not the most suitable for the challenges of today.
The decision for the Defence Agency to concentrate on that tactical issue of helicopters is operational from today and I hope very much that you will receive information from the military in the European Union. That is something that I hope will be tackled in a coherent manner.
Let me say a few words about the situation in the world today: the hot spots and the things we are trying to resolve. Let me start with the Western Balkans. As you know there are still elements to be resolved in the Western Balkans. What happened at the elections on Sunday in the former Yugoslav Republic of Macedonia is something that should make us think. However, I should like to report to you that, since the last time we spoke, two important things have taken place in Serbia: the SAA has been signed with the Serbs and elections have taken place. I think the results of the elections have something to do with our behaviour and let us hope that we can have a government in Serbia that will look to the European perspective of Serbia.
Let me say a word about Kosovo. In Kosovo, as you know, by 15 June the global package of laws, including the constitution that was promised from the day of the independence of Kosovo, will be operational. By that time we would like to have the situation on the ground moving in the right direction, i.e. EULEX moving in the right direction. We are in permanent contact with the Secretary-General of the United Nations to see how this can be done and I hope very much that in a few days I will be able to report to you that progress has been made.
It is more than natural that I say a word about Georgia. I am going to Georgia tomorrow morning. I will be visiting Tbilisi and the authorities there. I will also visit Abkhazia. It is very important that we also visit Abkhazia to try to establish direct contact between the two sides in the framework of the Friends of the Secretary-General for the moment and see whether another, more active, format can be put in place. I do not think that we will be able to resolve everything this week, but I hope very much that we will make a positive and constructive contribution.
I should report to you in addition on the situation in Lebanon, where important events have also recently taken place. I, together with the President of Parliament, had the privilege to be there that Sunday. It was a very moving moment when the agreement was reached. General Suleiman is now the President after 18 months of instability. The building where we were that afternoon had been closed and was now open. I hope that the decision that was reached in Doha in Qatar will allow the evolution of Lebanon towards peace and to an election in 2009.
As you know, this agreement is not perfect: it has positive elements but it also has elements that are not so positive. Let us hope that our help and coherence in our actions in the months to come will help further the process, because, at the moment, it is still not complete. The Prime Minister has been reappointed. Mr Siniora is a dignified man, a man we should respect. He is in charge of the government now. Let us hope that he will be able to arrive safely to the election process in the middle of 2009.
I would like to talk about many other things, but with this speech - and I think I have exceeded my time - I have given you at least an idea of the issues I will be tackling during the next few months.
I would also like to tell you that I will be Tehran. I have not been there since June 2006. Since that time I have had many meetings with the leaders of Tehran. However, I have decided, together with the six countries involved in these negotiations, to go back to Tehran to meet its leaders. I will carry with me an upgraded offer from the one that we made in 2006. I do not expect miracles but I think it is important for us to continue extending a hand and to make it clear that we have a twin-track approach: negotiations to solve the basic issues, in particular the nuclear issue, but, at the same time, to continue using what the Security Council has to offer.
(Applause)
We thank you, High Representative, for your speech and we wish you well for all your dangerous journeys. I think the safest place for you to be is the European Parliament. It must always be a pleasure for you to be here!
Mr President, ladies and gentlemen, I would like to begin by congratulating the rapporteurs, Mr Saryusz-Wolski and Mr Kuhne, for the constructive, comprehensive and future-oriented approach upon which both reports were based.
Given the wide range of topics covered by the two reports, I would like to limit myself to several aspects that are particularly relevant for the Commission, that is, the implementation of the Lisbon Reform Treaty, the European Security Strategy, the Neighbourhood Policy and the issue of joint action, particularly the Commission's role within the framework of crisis management.
Like most of you, the Commission also hopes that the new Reform Treaty will be ratified this year. If we are to better represent the interests of all EU citizens on the world stage, then the Treaty is vital. A secure, economically healthy, socially balanced and stable Europe that, at the same time, plays a leading role on a world stage that reflects its economic influence, needs a strong EU foreign policy. Therefore, everything that will finally result in a cohesive foreign policy should be supported. This is not primarily an institutional problem or a problem of procedure, nor is it a problem of legal principles - it is a political problem. For EU foreign policy to be effective, all Member States must summon the necessary political will to support the European Union's common interests. This would in any case be in everyone's interests. United we stand, divided we fall. We have the choice.
The Commission is currently preparing its contribution to reworking the European Security Strategy. Today we see new dangers and challenges to which the narrow idea of security from 2003 can no longer respond appropriately. The idea of threat now needs to be reformulated, and more significance should be given to the links between security and development, security and energy, security and climate change and even to concerns that we are experiencing at the moment, such as the increase in prices, the availability of commodities, the risk of food shortages and the whole issue of migration.
In this respect, the CFSP and ESS/ESDP annual reports contain many points on which the Commission is in agreement. I expect that these points will also be accepted by the European Council in December 2008.
Promoting democratisation in other countries must continue to be a central element of our foreign policy strategy. We have experience in this; the expansion of the European Union, during which we have gained important experience that we can apply to the benefit of the European Neighbourhood Policy, is a successful example.
The Neighbourhood Policy is now one of our most important instruments - if not the most important instrument - for strengthening peace and stability in our part of the world and helping to create prosperity and security. Our ambition must continue to be to achieve as much integration as possible into Community policies. To enable our partner countries to really benefit from this offer, we need a peaceful solution to continuing conflicts, about which Mr Solana has just spoken so movingly, be they in the Caucasus, Moldova, the Middle East or Western Sahara.
The overall development and therefore the global influence of the European Union depend on optimal use of all its resources and instruments. Fortunately, we are not starting from scratch. We have already made use of a range of Community instruments, including development aid and humanitarian aid, to support the EU's crisis management measures - from Afghanistan to Kosovo, from the Middle East to Chad.
In addition, the budget administered by the Commission for the CFSP has been increased tremendously, almost ten-fold since 2002. There are currently 11 ESDP missions in the areas of policy, the rule of law and monitoring and two further missions in the military area. The Commission is now included in the planning of these missions from the beginning as a matter of course. This was the case with the operations in Kosovo, Chad and the Central African Republic.
In this connection, let me say a few words about the Instrument for Stability. This important new Community funding mechanism has been added to the crisis management and conflict prevention instruments and has been allocated an average of more than EUR 200 million a year for the period from 2007 to 2013. The Commission believes that the Instrument for Stability has proved that it was worthwhile implementing it, in terms of both administration of funds and the quality of the measures taken.
The Commission would very much welcome closer interinstitutional cooperation in relation to the European Union's external activities if this could guarantee more coherence, efficiency and visibility for EU foreign policy. The Commission is of the opinion that we should pool our energies. That is what Europe needs. That is what the people of Europe - and also the international community - expect from us.
Thank you for your attention.
Mr President, President-in-Office of the Council, President of the Commission, Mr Solana, ladies and gentlemen, if, as we hope, the Treaty of Lisbon comes into force on 1 January 2009, this will mark the start of a new era for the Union's Common Foreign and Security Policy. This policy was a gamble, but it is precisely this that allows the European Union to prove itself as a global player. Despite considerable progress, Europe still has a long way to go before, as an economic giant but a political dwarf, it can become a global political power punching at its economic weight.
As Mr Saryusz-Wolski indicated in his excellent report, Europe's role in the world is still far from reaching its true potential. In Israel, Palestine and all over the world, our interlocutors are demanding to see more from Europe. We should listen to their demands. In order to be credible with these partners, the Union must not only speak with one voice, but also have the necessary instruments to make itself heard. Its foreign policy must have democratic legitimacy, which will be afforded by the parliamentary scrutiny introduced by the Treaty of Lisbon.
Ladies and gentlemen, we want a credible defence for Europe, not so that we can go to war, naturally, but so that we can ensure peace and more importantly help the world's poorest. Our common security is no longer limited to military protection against external attack. It also covers energy supply, climate change, migration management and the promotion of human rights and civil liberties.
The Group of the European People's Party (Christian Democrats) and European Democrats is committed to ensuring that all aspects of this common security are taken into account. We are of the view that the EU's foreign policy must first of all focus on our closest neighbours. That is why we are asking the Commission and the Council to work towards strengthening the European Neighbourhood Policy and bringing stability to the situation in the Western Balkans. Specifically, it is imperative that we continue the dialogue with Serbia while continuing to support Kosovo. The collaboration between the Council and Parliament has not always been easy when it comes to these matters. The Council has not always been open and transparent enough for our liking, but our relations have progressed a great deal nonetheless. The Council Presidency and Mr Solana now recognise that the EU's Common Foreign and Security Policy will be stronger and fairer if it has the backing of Parliament.
On behalf of the PPE-DE Group, I would like to ask the Council to go further, to join Parliament in discussions on the appointment of the first High Representative and Vice-President of the Commission and to engage in proper consultation with them. We would also like Parliament to be consulted on how to establish a European External Action Service. In terms of the implementation of the European Security Strategy, our group calls on the High Representative to publish a White Paper in order to assess the strategy introduced in 2003.
In the context of the future Treaty, we are calling for a reinforcement of the budgetary powers of Parliament in all areas of EU spending. We are also lobbying for instruments of parliamentary scrutiny and cooperation with the Council.
Ladies and gentlemen, in a world where regional powers hold sway, the European Union must seize the unique opportunities represented by the new instruments of the Treaty to establish itself as a political power which is both more homogeneous, and therefore more able to make itself heard on the international stage, and firmer with its partners. Increased parliamentary scrutiny will make this policy even more effective, because it will be more democratic and more transparent.
Mr President, first of all I would like to congratulate Mr Kuhne on his report, especially since it applies a very comprehensive definition of security and therefore defines a comprehensive range of security policy instruments which, naturally, includes the military, although it is not based exclusively on military measures. Mr Wiersma will go into this in more detail. I would also like to thank Mr Saryusz-Wolski very much for his effective cooperation, which we recently experienced in the Committee on Foreign Affairs.
I would like to mention two matters. The first - and we have already discussed it today in our group, as Mr Schulz has already mentioned - is the question of energy security and common energy policy. We are not interested in criticising bilateral agreements that were concluded in an era when there was no discussion about a common security policy. However, such agreements are still being concluded now, and especially for the future, it is important to make it clear that, when such agreements are concluded, they must be embedded in a common security policy and a common energy policy.
Today I spoke with a prominent representative from Azerbaijan who is here in Parliament. He said, 'Friends, you present quite differently from China and Russia'. This is not acceptable! We must appear united if we want to pursue common goals, and he was right to point this out.
This brings me to my second matter, which we will deal with in more detail in the Brok report. There is a lot of talk now about the Union for the Mediterranean. As a group, we are calling for a Union for the Black Sea region too. This is also an important region, in which we must do a great deal, particularly in our own interests. I thank Mr Saryusz-Wolski for having addressed this matter.
The proposal, as we have it from Poland and Sweden, is good. We support it, but it does not go far enough. We must go further if we really want to represent our political interests in this region in particular. Obviously, we support this, in connection with this report and will discuss it further in connection with the Brok report, so that our common neighbours in the east and the south become co-advisers, involved with us in managing and implementing the European goals.
Finally, a remark on the diplomatic service - the High Representative, Mr Solana, also mentioned it. There is a lot of discussion about it and we will also produce a report on it, but let me make one thing clear: we need a diplomatic service that is viable and is acceptable to the Commission, the Council and the Member States, one that is efficient and can really take its political responsibility seriously, including its responsibility to this Parliament. For us, the critical thing is to make it clear that this service - however it is organised - is, of course, responsible to the European Parliament through the High Representative.
A final remark on Iran: Mr Solana, I wish you good luck in Iran. Obviously we are taking the same approach, which is to be flexible, but to state clearly that we do not want any more atomic weapons, especially in that region. They would create further insecurity, not more security. All the best, then, in successfully establishing these fundamental principles.
(Applause)
Mr President, Commissioner, Mr Solana, the reports by Mr Saryusz-Wolski and Mr Kuhne are important pieces of work, and discussing every aspect of these within such a short period of time would be impossible. For that reason, I shall be focussing on three aspects.
Firstly, the role of our Parliament in foreign and defence matters; secondly, the very great responsibility of all Member States to establish a coherent and effective foreign and security policy; and, finally, the need for us to continue combating the proliferation of nuclear weapons and working towards general arms control. The fact that we are holding this debate with these participants here this afternoon is excellent evidence of the degree to which we, the European Parliament, have succeeded in assuming a greater role in foreign and security policy, even though, according to the current treaties, that was not initially to be the case. It is our perseverance that has led to this, as well as the understanding which has been shown to us by both the Commission and the High Representative and which led to an interinstitutional agreement that makes debates such as this possible. We shall of course make use of every possibility offered by the Treaty of Lisbon in order to continue playing our role to the full. Incidentally, it is also due to the fact that we have never pushed too far, that we have taken care 'not to overplay our hand', as they say in English, that we have been able to fill this role.
It is clear that, as Mr Swoboda emphasised, an effective foreign and security policy is only possible if all 27 Member States and the governments of these Member States, including the large ones, take concerted action. We can indeed deliver fine speeches here, everyone can deliver fine speeches here, but if Heads of State or Government, prime ministers or Ministers of Foreign Affairs go off and do things differently on the world stage then it is not possible, it will not succeed. The responsibility of our Member States is therefore particularly great, not only in the field I have mentioned, but also to ensure that their words are followed by action. We had painful experience of this when preparing for the intervention in Chad, for example. An affirmative decision was made and then it took weeks to gather the troops and all the material. Such things do great damage to our credibility, and I hope, therefore, that we shall all make huge efforts to ensure the least possible chance of this happening again in the future.
Mr President, ladies and gentlemen, I will not repeat all the congratulations or re-emphasise the points on which we actually agree: that is, the call for a coherent foreign and security policy, such as Mr Saryusz-Wolski has formulated for us, and of course the question of parliamentary scrutiny and transparency. When we return to our national Member States we notice in all our discussions that, the more the European Union becomes involved in foreign and security policy, the more we wish to and must promote these instruments for transparency and legitimacy amongst the population of our own country.
I would like to address the contentious points that no one else has mentioned yet. Mr Verheugen, in the first debate we discussed the draft of Mr Kuhne's report with Commissioner Ferrero-Waldner. She, like my group, emphasised that it is beneficial that we keep on thinking about this, that we not only discuss reworking the European Security Strategy but also try to formulate a joint mission statement, namely the question of human security and the responsibility to protect. Anyone who has been following what has happened since then will have been aware of the strange coalition of the conservatives under Mr von Wogau and the communists under Mr Pflüger. The relevant passage has been deleted, with the support of both groups, and we will make a fresh request for it to be included, since if we do not meet this political challenge, we will lose our credibility with regard to the way we deal with this topic, that is, with conflict prevention, but also with the question of what we do about Darfur, Chad and other conflicts that we should be wary of.
The second thing, which I find absurd, even though we have not yet reached consensus on it, is that the conservatives under Mr von Wogau are requesting that we take the US national security strategy into account in the future within the framework of the European Security Strategy and our reworking of it. That is completely absurd, because this policy has run aground and we know that the US Administration has failed with this escalation, this unilateralism, and that it has cost many lives. To then say that we should absorb this into our future European foreign policy - I find that more than absurd!
Thirdly, I would like to raise an extremely important matter: proliferation. Mr Solana, I also wish you every success. We need dialogue, including with Iran, but I would ask my fellow Members this: when we are talking about energy security which, after all, is part of wider security - is it the correct response when Mr Sarkozy, as the future President-in-Office of the Council of the European Union, announces that he wants to place nuclear technology on the world market without restriction and with no means of monitoring it? What happens to our credibility then? Firstly, we are not effecting nuclear disarmament, which we are supposed to be doing. Secondly, we are circulating this technology even though we know that it can always be abused from a military aspect. I believe we are making a mistake in this and therefore we will also be submitting an amendment.
on behalf of the UEN Group. - (GA) Mr President, cooperation and coordination on the Common Foreign and Security Policy (CFSP) is important between EU Member States. There are new global threats and I believe that the Lisbon Treaty and the CFSP will move us closer to disabling those threats. The CFSP is more than policy implementation. It entails 27 Member States working together to ensure peace, human rights, the rule of law and democracy throughout the world. The Lisbon Treaty contains these same principle and they fully conform to Irish values.
In congratulating both of the rapporteurs on their work in this particular area and taking into account our experience over the last number of years, it is particularly important that we are cognisant of the fact that too often Europe has spoken with great words but failed to live up to the expectation. That is why, as we look forward to the development of new policies, without in any way anticipating what the outcome of the referendum in Ireland will be - which I hope will be positive towards the adoption and ratification of the Lisbon Treaty - we must remember always that unless the Member States, acting collectively, can agree to common positions and to moving forward, fine words will be spoken but action will fail.
The most recent example of that was what happened in Chad. Despite the horrors of what we saw with regard to the refugees on the Chad and Sudanese border, despite the desire of every Member State to be seen to do something, our failure to deliver the logistics of bringing the forces into Chad highlighted our shortcomings.
When we speak about the future threats, future opportunities and, indeed, the future dangers, we must always be cognisant of the fact that Europe is the greatest peace project of all. The work that we do, and what we have achieved and built in the European Union since 1958, has proven that acting collectively, cooperating with tolerance and understanding of different points of view is a far greater power and tool than any weapons we can put at our disposal. But that is not to be naive and to say that we do not need to have resources at our disposal. However, we must keep in mind that all Member States must act in unanimity in finding new foreign and defence policies for the future, and that if one country says 'no', they cannot be diminished or demonised because of that.
Mr President, the two reports we are discussing are a clear sign of the advanced stage the militarisation of the European Union has reached.
I wish to address several aspects, for example the very close EU-NATO cooperation, which is absolutely fatal. NATO is also an alliance for waging war and we are opposed to this close cooperation between the European Union and NATO.
Thank you again for clarifying that the Lisbon Treaty will bring fundamental changes in the military area. That is an essential reason why we are against the Lisbon Treaty and I would like to point out that it has not yet been ratified and that I am hoping for a 'no' in Ireland on 12 June.
Part of the Lisbon Treaty - which also appears in Mr Kuhne's report - is that an independent EU military budget, known as the start-up fund, should be created. We think this creates a whole host of problems.
Parliamentary scrutiny of ESDP missions is not guaranteed. EU Battle Groups are supposed to be able to be deployed within 5-30 days and the German Bundestag cannot be involved within that timeframe. It was not possible to achieve agreement on parliamentary scrutiny between all groups, partly because we demanded that all groups, including the smaller ones, should receive the appropriate information. Apparently this Parliament does not want that.
The report calls for further armament projects. We believe that this is wrong. Previous EU missions must first be thoroughly evaluated. This is long overdue. French soldiers who were part of Operation Artemis in Congo used torture. The operation in Chad is a disaster and the EULEX mission in Kosovo - supposedly a rule of law mission - has no legal basis.
The two reports are heading in completely in the wrong direction. Therefore, we as a group have put forward a minority opinion. It has now become evident what the French Presidency plans to do in the military realm. There will be a further push for militarisation; marine and air Battle Groups have already been mentioned. We do not want a military European Union. We do not want a military alliance. We want a civil European Union. For these reasons, we say a definite 'no' to these two reports.
on behalf of the IND/DEM Group. - Mr President, both of these reports assume that the Lisbon Treaty/European Constitution will be ratified, despite the fact that the result of the Irish referendum will not be known until 12 June. But of course this Parliament has already decided that it will ignore the Irish referendum if it results in a 'no' vote.
The European Union does not want its foreign policy and military ambitions to be subject to the will of the people of Europe's nation states by means of referenda, because it knows very well that they will reject those ambitions if given a choice. And what ambitions they are. These reports show how the EU intends to build its military forces by such means as combining multinational forces, building common command and control structures, adopting common equipment and systems procurement policies, and implementing common communication systems. They envisage combining existing multinational forces and that there should be a standing force under EU command. And there we have the beginnings of a European standing army. These plans endanger NATO and undermine the nation states' positions within the United Nations - which the European Union seeks to usurp.
I recently attended a security conference in Brussels in which someone posed the question: who fears the European Union? Meaning, of course, that without the threat of military force, no-one will take the EU's foreign policy pretensions seriously. During the latter part of the Second World War, one of Stalin's staff said that the Pope disapproved of certain of his foreign policy actions. To which Stalin replied: 'and how many divisions does the Pope have?'
The European Union intends to have its divisions in order to enforce its will and make itself feared on the world stage. And if we want to know what that will look like, just imagine the common agricultural policy and the common fisheries policy repeated with guns, tanks and aeroplanes.
The only people in Europe being allowed a say on this are the Irish in their referendum of 12 June. One of the key factors influencing the minds of the Irish will be to preserve their historical policy of neutrality. But do they realise that if Lisbon is ratified neutrality will end and they will become subject to the foreign policy and military ambitions of the European Union? But they will not only lose their neutrality, they will find themselves helping to pay for soldiers and armaments to undertake military operations that they may not approve of.
They should seriously consider these things before deciding which way to vote in their referendum. The British Government and Houses of Parliament have shamefully betrayed the British people by denying them a referendum on Lisbon. Irish neutrality is at stake, but so is the very ability of Britain to defend itself.
(SK) Ladies and gentlemen, let me begin by saying that I welcome the 2006 annual report and the progress achieved in the structure of the report. The European Parliament must adopt a more resolute position and act as one in the issues concerned that the Council should deal with systematically. In this regard, I welcome the provisions concerning closer cooperation between the European Parliament and the national parliaments, as well as the increased responsibility of the national parliaments and Member State governments with regard to strategic decisions.
I believe that representatives of the new Member States will find their place, too, in the new structure of the European diplomatic services. In my opinion, thanks to the Lisbon Treaty Europe will present a more united front in the area of external relations. It is important for the Member States to increase the frequency of consultations with their partners as well as with the EU High Representative, in particular with regard to adopting fundamental decisions. The single legal personality of the Union will make it possible for the European Union to conclude international agreements and join international organisations. When adopting these binding decisions, the European citizens' concerns and expectations regarding issues of an international nature should also be taken into account.
Mr President, allow me to take my turn by briefly congratulating those who have spoken on behalf of the parliamentary groups. I think that in general terms, while there has not been unanimity, there has been a broad consensus on many of the matters that we have covered in the first part of the debate.
(FR) I should first of all like to thank Mr Daul from the Group of the European People's Party (Christian Democrats) and European Democrats. You expressed yourself clearly on the objectives of the ESS revision and on the aims of the Treaty of Lisbon in general. I fully share your position and believe that it is crucial to strengthen the voice and human dimension of the Union.
I honestly believe that Europe has a duty not only to its citizens, but to those outside Europe. The whole world is voicing its hope that Europe will adopt a clearer approach and take more effective action. I therefore fully share the comments of the PPE-DE Group and will make every effort to bring about effective cooperation with all of the institutions between now and the entry into force of the Treaty. This is the mandate that was given to me under Article 15 of the Treaty, and I will endeavour to fulfil this obligation.
I would also like to reply to Mr Swoboda - not to disagree with him but, on the contrary, to say that many of the things he has said are very much to my way of thinking and to the way I would like to see things moving. I think the cooperation you mentioned between civilians and the military is fundamental. We are in the business of crisis management and not in any other business. In crisis management all the instruments should be at the disposal of the European Union to make the utmost of its capabilities.
But, again, the most important thing is to have political will. We may have the capabilities, but if we do not have political will we have nothing. We may not have the capabilities in any case. Therefore, we have to work in both directions, with capabilities but also with political will. The construction of political will is something that everybody in this beautiful building has to work on, together with the other institutions of the European Union.
Let me say a word about the report by Mr Saryusz-Wolski. There were paragraphs in the report with which I agree from A to Z. I would like to underline the paragraphs on Afghanistan for instance because Afghanistan is a very important issue on which we have responsibilities. I did not have the opportunity to mention in my introductory remarks that for me - and for us I hope - Afghanistan is one of the challenges that we have on the table and we have to be able to construct a resolution that has to be political. Therefore, what you said about the police mission in the report is very important. We need members of the police there. As you know, at the last European Foreign Affairs Council we agreed to double the number of people deployed.
But I would also like to underline what you said about quality. It is true that when we talk about the rule of law, police and judges they are not at our disposal - they are working in their national Member States on other issues and therefore we have to see how we can go from here to the time when we will have at our disposal a European group of policemen, group of judges and group of social actors that could be deployed rapidly. That may be possible with the military because, fortunately, if they are not in a crisis-management operation, they may be available for deployment. We have to think about that and not only think but also find answers to those questions.
I should like to say that, on the whole, the speeches have been very constructive. I should like to comment on the paragraph on human security. Mrs Beer, you know very well that I am very attached to that concept. Marie Colvin is one of my friends and I have written some of those pieces with her. I think that is a concept that illuminates much of our modern thinking as far as security is concerned. Therefore, it does not matter what we call it, the important thing is what we do. The name is important but what we do is more important than the name. I think that all the reports are illuminated by that belief: that security is something that goes beyond a classical concept.
But, with respect, I have to disagree with some of the remarks, starting with the remark by the representative of the Commission. I really do not think that the security strategy has to be revised because it had a very narrow concept of security. I do not think this is a good statement. I think, concerning the security strategy written in 2003, that most of the limits there are the same elements, the same challenges, the same problems that we have today. We may have to complement and we may have to act, but I do not characterise the strategy as a narrow vision of security. On the contrary, it is the most open-minded approach that the European Union has ever had on this problem.
For the sake of clarity, I think that what we have to do is not to write a new text but to maintain as much as possible of the core, i.e. the mandate we have, and try to add elements. For example many of you have mentioned the question of energy security - which is important - and the question of the consequences of climate change in all its dimensions, the question of how to tackle the responsibility that we have with disasters that are natural and not manmade, for which we have resources and capabilities that have been put in place to combat such dramatic events.
Concerning proliferation: I have spoken about that on almost every occasion I have been given the opportunity - the risks and the importance that issue has for all of us. I think if we were to pick two horizontal issues we have to tackle, one would be climate change and the other would be proliferation and disarmament. Those are the two main issues that may put at risk much of what we value in life. Therefore, I agree with that.
I would like to say a few words to my dear friend, Brian Crowley. I think the important thing is to deliver, and I agree with him. However, take the example of Chad. I do not know whether that was the best example you could have chosen. I was in Chad a couple of weeks ago. I went to the capital, to the second city and to Goz Beida, where the Irish Battalion is deployed with very high spirits and enormous professionalism. That is something that should make us proud. I feel proud of the work the Irish Battalion is doing in the middle of the savannah, trying to help the displaced people in the refugee camps, with tremendous generosity. I applaud the Irish soldiers who are there, who have a very generous attitude and are fully determined to make things better on the ground, which is the objective of the mission.
I would like to thank you, Mr President, and all the parliamentary groups and I hope very much that in the time we have ahead of us, as we approach the end of the year 2008, we will be able to work constructively towards making the dream of so many citizens of the European Union a reality - the implementation of the Treaty in order to have a Europe that has a presence in the international community, in the world, that is proportional to our ideas, our principles, our capabilities and our standard of living.
(DE) Mr President, ladies and gentlemen, Mr Solana, I would first like to thank Mr Kuhne for his report and for the way he went about it, which meant that we were able to achieve unity on almost all points.
Mr Solana, a few months ago, you attended Mr Polin's funeral in Bayonne. He was the first soldier to have lost his life in a European operation. For me, this was a very moving event, a very sad event, which caused me to think very carefully again about when we actually deploy soldiers and under what conditions.
This is also, at the same time, my answer to Mrs Beer and the concept of human security. The concept of human security is certainly an interesting one - including for development aid. Without security, there is no development. However, I am not sure that this concept is appropriate for the European Union's security and defence policy, as it would be possible to take it to mean that we should intervene in every case, all over the world. That raises expectations that it may not be possible to fulfil. When people are in need, they do not look for the one who has the best intentions but for the one who can actually help them. This is the weakness in this concept, and nothing would be worse than raising false hopes here. My group will therefore be voting against mentioning this principle.
The French Presidency is ahead of us and along with it, there will most probably also be some important decisions to make. I have mentioned this already: more and more soldiers are being sent on dangerous missions. We have a responsibility to ensure that that they also have the necessary equipment, the best possible equipment for these operations. That is not yet the case in many areas. We have shortcomings in telecommunications and - this is extremely important - in the civil area and in civil operations. We have deficits in reconnaissance and navigation. Here I expect concrete suggestions to be made so that, in the future, there will be closer cooperation and so that such projects and shortcomings will be solved together in the European way.
The report in front of us demands that Eurocorps be permanently subject to the European Union. In my opinion, this would be a great step forward compared to Battle Groups, which are only ever made available to the European Union for a six-month period. I am calling for the European Security and Defence College that Mr Kuhne mentioned to become more than just a virtual college so that it is given the means with which to perform its task.
(NL) Mr President, I should like to make a number of comments on the European Security Strategy in the report by my esteemed colleague Mr Kuhne. He worked on it of course with the full support of my group, and we believe the result is excellent. Nevertheless, I should also like to bring a number of observations to the attention of the High Representative.
This Security Strategy is in place and was developed in 2003 as a major innovation. The essence of the Strategy of course remains in place. What we are discussing now are adaptations to a transformed international agenda. Effective multilateralism is an important principle. The combination of civil and military aspects is of major importance. Modern threat analysis is also important. There are many positive examples of how the European Union, under the direction of Mr Solana, has dealt with this in the past few years. It is actually the same approach, but a broader agenda is being applied. Everyone is saying that you cannot just talk about terrorism and about traditional security problems: you must also examine the way in which problems relating to energy security and climate threat are important to our security agenda. That is the broad agenda.
I should nevertheless like to stand up for the narrow agenda. It is not just about the security of states; it is about the security of people also. I think it a good thing that Mr Kuhne has tried to spark this debate here in Parliament, just as we had a whole discussion on the 'responsibility to protect' in the UN, another discussion that concerns individuals. We must indeed examine how this can be incorporated into our concept, and I therefore think it a shame that the Group of the European People's Party (Christian Democrats) and European Democrats does not wish to participate in shaping these ideas. When we talk about human security, we mean not that there should be automatic intervention in each situation in which there is a possible threat to human security, but rather that we want better account to be taken of this important element.
With regard to this broad agenda, it is also important that, thanks to the Treaty of Lisbon - and let us hope and pray that, on 12 June, Ireland will vote in favour of this Treaty, which is what we are assuming - the European Union will be able to work with a broad agenda, because the new High Representative, who must be called as such because of my own country, will also be Vice-President of the European Commission and will therefore coordinate this broad agenda effectively.
Finally, I have one further observation regarding the United States. There are to be elections, and we do not know who the two candidates will be. In any case, it is clear that with whomever it may be - and I hope of course that it is Barack Obama - it will be easier to cooperate on a number of security issues. A particular example is the issue of the non-proliferation of nuclear weapons. John McCain has had interesting things to say on this subject. Perhaps, at the end of the year, it will be time to present further initiatives, new agreements: with regard to the multilateralisation of the nuclear fuel cycle, for example. I hope that the High Representative is willing to make efforts to achieve this.
(HU) Mr President, High Representative, Commissioner, firstly I would like to congratulate Mr Saryusz-Wolski and Mr Kuhne on their comprehensive reports; they have done some outstanding work. One of the most important findings of Mr Saryusz-Wolski's report is that the stability of the Western Balkans is the European Union's number-one priority today. I completely agree with this.
In the case of Kosovo, what is at stake is no less than the credibility of the Common Foreign and Security Policy. The antecedents are not too encouraging: although all the Member States have supported the Ahtisaari plan, they have still not agreed on whether to recognise Kosovo. But an even greater problem is the fact that there is also still no agreement on whether UNMIK's powers should be handed over to EULEX. But if this does not happen, the European Union cannot fulfil its own pledges, and this undermines its credibility. Very important tasks for the EULEX mission are the creation of constitutionality, the introduction of a functioning market economy, the reinforcement of Kosovo's multi-racial nature, and the building of trust between the peoples living there.
The European Union cannot leave Kosovo to its own devices. Our policy for the Western Balkans must rest on three pillars. Firstly, we must offer those countries a credible European perspective, we must examine the conditions strictly and we must bear witness to consistency. It would be a great mistake if we momentarily failed to give the conditions political consideration or if we inconsistently offered concessions to countries that do not cooperate with us - concessions that we do not give to those that do cooperate. These things will certainly continue to threaten the credibility of the European Union.
The European Union wants to play a global role, and rightly so, but this will just be wishful thinking until it is capable of guaranteeing the possibility of peace, stability and progress in its own immediate vicinity. Thank you.